DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamson et al. (US 6,942,473; hereafter Abrahamson) in view of Morris et al. (US 5,575,632; hereafter Morris).
In regard to claim 1, Abrahamson discloses a pump system (10) comprising: a processing unit (100); and an interface module (26a, 28a) fixedly coupled to the processing unit (Figure 1 shows a representative figure of the pump 10 where it is clear that the tube receiving portion and door are fixedly coupled to pump main unit including the processing unit; furthermore hinges in Figure 2A provide a fixed coupling of the door 28A in the open and closed positions) and defining a recess (34, 35; see Figure 2A) configured to receive a pump cartridge (60), the recess defining a plurality of perimeter edges corresponding to the pump cartridge (edges clearly shown in Figure 2A; the edges appear to be substantially squared), the recess comprising: a plurality of cartridge engagement slots (44) configured for removably coupling the pump cartridge (see col. 7, lines 10-17, col. 9, lines 28-55); and a cartridge-facing surface (bottom surface of 35, bottom surface 34) comprising a positioning feature slot (48, 50, 56) extending orthogonal to a general plane of the cartridge-facing surface (all three slots extend into the plane of the page; aka, orthogonal to the cartridge facing surface).
Abrahamson does not explicitly disclose that the plurality of perimeter edges are arcuate as is now recited in claim 1.  
In a similar art, Morris discloses a cartridge (10) and pump unit (300) including an elongated recess (199) for receiving the cartridge (10) (see Figure 13).  Morris discloses that the cartridge (10) includes a varied outer shape that assists in proper loading of the cassette into the recess (see col. 14, lines 25-39).  The varied shape includes a rounded end (arcuate) at one end and flat at the other end so that single orientation loading of the cassette is ensured (see col. 14, lines 25-39).  The perimeter edges of the recess (199) include a plurality of arcuate edges at the bottom portion (each side at the bottom is arcuate) to match the configuration of the cartridge (clearly shown in Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edges of the cartridge and recess of Abrahamson to include at least a plurality of arcuate edges, as disclosed by Morris, in 
In regard to claim 3, Abrahamson discloses wherein the plurality of cartridge engagement slots (44) comprises at least one L-shaped locking channel (see col. 7, lines 10-17, col. 9, lines 28-55; slots 44 described as “L-shaped slots”).
In regard to claim 4, Abrahamson discloses wherein the plurality of cartridge engagement slots (44) comprises at least one flat face ramp portion (see annotated portion of Figure 2A below).

    PNG
    media_image1.png
    530
    452
    media_image1.png
    Greyscale


In regard to claim 7, Abrahamson discloses further comprising an outlet recess (38) formed through a portion of the cartridge recess.
In regard to claim 8, Abrahamson discloses wherein the cartridge-facing surface comprises a positioning protrusion (102, 106, and 108) extending from the cartridge-facing surface (see col. 3, lines 48-52).
In regard to claim 9, Abrahamson discloses wherein the positioning protrusion (102) is disposed proximal to an inlet-side valve actuator (106 or 108; see Figure 2A; 106 or 108 can be considered the valve actuator for the interpretation of this claim; the direction of proximal is open to interpretation because there are no other limitations in the claim which provide a directional meaning to the term).
In regard to claim 10, Abrahamson disclose wherein the positioning protrusion (102) is disposed proximal to an outlet-side valve actuator (106 or 108; see Figure 2A; 106 or 108 can be considered the valve actuator for the interpretation of this claim; the direction of proximal is open to interpretation because there are no other limitations in the claim which provide a directional meaning to the term)
In regard to claim 13, Abrahamson disclose a pump system (10) comprising: a processing unit (100); and a cartridge recess (34, 35; see Figure 2A) configured to receive a pump cartridge (60), the cartridge recess comprising: a cartridge-facing surface (bottom surface of 35, bottom surface 34); and a plurality of cartridge engagement slots (44) configured for removably coupling the pump cartridge (see col. .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamson and Morris in further view of Natwick et al. (US 5,039,279; hereafter Natwick).
Abrahamson and Morris, in combination, teach all of the limitations recited in claim 1 but fails to expressly disclose the cartridge recess comprising an upstream pressure sensing probe as is recited in claim 11 or the cartridge recess comprising a downstream pressure sensing probe as is recited in claim 12. 
Natwick discloses an analogous pump system (30) comprising a cartridge recess comprising an upstream pressure sensing probe (44) and a downstream pressure sensing probe (56).  The pressure sensors provide for sensing of an occlusion in the fluid line (34) (see col. 5, lines 1-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the upstream and downstream pressure sensors of Natwick to provide a pump system with fluid line occlusion detection capabilities.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that Abrahamson fails to disclose an interface module as recited in claims 1 and 13, the examiner respectfully disagrees.  The applicant argues that the interface module should be equated to door (28).  .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783